Title: From John Adams to William Tudor, Sr., 20 January 1801
From: Adams, John
To: Tudor, William, Sr.



Dear Sir
Washington January 20. 1801

I thank you for your favour of the 9th. You ask, if it is true that Hamilton and Burr are on an easy and friendly footing? I have heard they are. But Hamilton has written several Letters to his Correspondents in this place, (one Gentleman of high Character told me he had seen three) earnestly dissuading from the Election of Burr, and exhorting the Election of Jefferson as the least of two Evils. One of his Arguments against Burr is the desperation of his Circumstances as he represents them. Another his high aiming Ambition, which will prompt him, more probably than Jefferson or any other Man to involve us in a War with England, for the Augmentation of his own Power.
There has never been a Complaint of a depredation of British Cruisers made to me, but I have ordered it to be transmitted to Mr King with Instructions to him to remonstrate, as If Instructions were not sent Mr. King in season relative to the sixth article, it was either the fault of Mr. Pickering during his time or of the Winds since. There was a time during the last Summer that Mr. King did not regularly receive, five Packetts at least that were sent him. The Cause is not explained: but We have now Letters from him acknowledging the Receipt of them. Mr Paines impertinent tale does as little honor to him as the implication from it against Mr. Gore and Mr King, does to them.
Your Plan for transporting me out of the reach of the shower of Ennui, is very curious. No No. What a figure? A President of the U.S. descending from the head of the second commercial Power of the World, to become a Min. Plen. at a foreign Court— haunting the Levees of Kings Queens & Ministers and taking rank after an Ambassador from Sardinia Naples &c No No. If you had proposed to me, to negiotiate over again the old Articles of Alliance between you and me, at the Bar, although you had insisted on their being offensive and defensive, I would have considered Seriously of it. Suppose We should revive our old Partnership and return to the Barr, upon some terms or other. This I think would neither disgrace degrade me nor disgrace my Country. To myself I should consider it an honor, in my present situation and future prospects.
I believe however upon the whole, I must be Farmer John of Stony field, and nothing more, (I hope nothing less) for the rest of my Life. The happiest Life it will be to me, (at least I think so) that I ever led. I shall have one thing to regret, the Res Angusta domi, which will be forever irremediable. This will deprive me of the Pleasure of hospitality and social Intercourse more than I can well reconcile to my nature, and more than I ever have experienced, since I began at the Barr—And this will deprive me of another Amusement perhaps more necessary to me, I mean those Operations upon my farm, which require more expence than they repay in Profit. It is too late to repent. I have committed faults: two very great ones have been, 1. too little Attention to my own Interest. 2. too little regard to my own Reputation. Others will find other faults enough.
I am not about to write Lamentations or Jeremiades over my fate, nor Panegyricks upon my Life and Conduct. You may think me disappointed. I am not. All my Life have I expected it, and you might be surprized perhaps to see how little it affects me. After a year, Like the retired statesmen in Gill Blass, I may for aught I knew see a Spectre: but I dont believe I shall,
Your faithfull

John Adams